Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 12/28/2018. Claims 1-22 are currently pending.
Priority
Current application, US Application No.16/235,387, filed 12/28/2018 claims Priority from Provisional Application 62612222, filed 12/29/2017.

Claim Objections
	Claims 1, 3-10, 12 and 14-21 are objected to because of the following informalities:  As per claim 1, the word “measurements” in “receiving a time series history of measurements from a piece of equipment” and “reducing dimensionality of the time series history of measurements with a convolutional autoencoder” should be replaced with “measurement data” or with an appropriate phrase because the meaning of “measurements” represent actions of measuring, not a data. It would be also fine to replace “a time series history of measurements” with “a time series historical measurement data” or with an appropriate phrase.
	The phrase “the value” in “based on the value of physical output” should be replaced with “the predicted value” or with an appropriate phrase.
	As per claims 3 and 14, the limitation “the surface“ in “the piece of equipment is on the surface, subsurface, subsea, or any combination thereof” should be  replaced with “a surface” or with an equivalent phrase. Otherwise, it should be rejected under 35 USC 112(b) due to insufficient antecedent basis for this limitation in the claim.
	As per claims 4 & 15, the phrase “the times series history of measurements” should be replaced with “the timedata” or with “the time series historical data from measurement” or with an appropriate phrase.
	As per claim 8, the limitation “the presence” in “detecting the presence or absence of slug flow” should be replaced with “a presence” or with an appropriate phrase. Otherwise, it should be rejected under 35 USC 112(b) due to insufficient antecedent basis for this limitation in the claim.
	As per claims 5- 10, 12, 16- 20 and 21, the word “measurements” should be replaced with “measurement data” or with an appropriate phrase because the meaning of “measurements” represent actions of measuring, not a data. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial 
Specifically, representative claim 1 recites:
“A computer-implemented method for identifying mis-operation of equipment, the method comprising: (1.A)
	receiving a time series history of measurements from a piece of equipment at a data processing framework; (1.B)
	reducing dimensionality of the time series history of measurements with a convolutional autoencoder to obtain latent features for the piece of equipment; (1.C)
	applying a kernel regression model to the latent features to generate a predicted value of physical output for performing a physical process on the piece of equipment; (1.D)
	and determining whether the piece of equipment is mis-operating based on the value of physical output”. (1.E)

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).

For example, highlighted limitation/steps labeled as (1.C) and (1.D) are treated by the Examiner as belonging to mathematical concept grouping as the limitations/steps represent neural network comprising multiple layers, i.e. computing system with convolution and encoder function [0036] and kernel regression model implemented with equations [0041 and 0045] respectively, as shown in the specification while the limitation/step labeled as (1.E) are treated as belonging to a mental process grouping or a combination of both mental process and mathematical concept groupings.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements may have not been repeated
In Claims 1 and 12: “A computer-implemented method for identifying mis-operation of equipment”; 
In Claims 2 and 13: “the piece of equipment is a valve, a heat exchanger, a screen, a pump, a compressor, a pipe, a separator, a vessel, a tube, a column, or any combination thereof”;
In Claims 3 and 14: “the piece of equipment is on the surface, subsurface, subsea, or any combination thereof”;
In Claims 6 and 17: “the piece of equipment is a pump or a compressor”; 
In Claims 7 and 18: “the piece of equipment is a pipe”;
In Claims 8 and 19: “the piece of equipment is a separator”; 
In Claims 9 and 20: “the piece of equipment is a fired heater in a refinery”; 
In Claims 10 and 21: “the piece of equipment is a distillation column”;
In Claims 11 and 22: “performing a corrective action”;
As per claims 1 and 12, the additional element in the preamble “A computer-implemented method for identifying mis-operation of equipment” is not qualified for a meaningful limitation because it does only simply link the use of the judicial exception to a general technological environment or field of use.
As per claims 2 and 13, the limitation/element “the piece of equipment is a valve, a heat exchanger, a screen, a pump, a compressor, a pipe, a separator, a vessel, a tube, a column, or any combination thereof” is not particular and the types of equipment are recited as normal as the ones ordinarily found in the everyday industrial environment. The similar interpretation applies to the claims 6-10 and 17-21 with the same reason as claims 2 and 13.
As per claims 3 and 14, the limitation/step “the piece of equipment is on the surface, subsurface, subsea, or any combination thereof” represent the location where the piece of equipment can be placed, i.e. anywhere on the earth except in the sky, which is not particular.
As per claims 11 and 22, the limitation/step “performing a corrective action” represents a follow-on action to the determination of mis-operation of the piece of equipment and it only adds insignificant extra-solution activity to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fails to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record (Step 2B analysis). 
The limitations/elements “a computer-implemented method”, “piece of equipment” and various recited equipment types  are well understood, routine and conventional elements in the art according to the prior art of record.
	Claims 1-22, therefore, are not patent eligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Trinh (US 20200379454 A1), hereinafter ‘Trinh’ in view of Herzog (US 20170249559 A1), hereinafter ‘Herzog’.
As per claim 1, Trinh disclose the claim as follows.
	A computer-implemented method for identifying mis-operation of equipment, the method comprising: (approaches that can detect anomalies of the equipment [0033], computer-implemented method [claim 1])
	receiving a time series history of measurements from a piece of equipment at a data processing framework; (collected data [0040], implying historical measurement data, The data generated by a sensor 154 may be in any suitable format such as a time-series format [0041], receiving a set of sensor data generated from sensors associated with equipment [claim 1], server, program instructions [0035], computer program modules [0114])


Although Trinh is silent regarding the use of the phrase “convolutional autoencoder”, Trinh recites “convolutional neural network” [0058] and “auto-encoder” [0021 and 0081]. The current application also describes “convolutional autoencoder” as a multi-layer network including convolution layers, encoder and decoder in it combined with other layers (See Fig. 2-3). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to combine a convolution neural network and auto-encoder to disclose “convolutional autoencoder” to obtain latent features for the piece of equipment for an effective prediction of its anomalies  (Trinh - detecting anomalies in equipment, using machine learning [0002], often fail to detect any anomaly in a piece of equipment, Problems are often only 

Trinh further discloses “applying a kernel regression model to the latent features” (include extracting features for various machine learning models, applying one or more kernels [0046], machine learning models, machine learning technique, linear regression, logistic regression, and other forms of regressions [0048], multi - class logistic regression model, may be trained using the labeled training data,  In training the supervised learning models, the objective … be to reduce the error of labels predicted by the models compared to the labels actually assigned to the training datasets based on the repair data [0060], features [0062]), but Trinh does not explicitly recite “apply a kernel regression model to the latent features” and is silent “to generate a predicted value of physical output for performing a physical process on the piece of equipment”.

Herzog discloses “apply a kernel regression model to the latent features to generate a predicted value of physical output for performing a physical process on the piece of equipment” (kernel regression models [abs, 0005, 0007, 0011-0013], input data that indicate the condition of the machine [0006], input vector … may include calculated data that may or may have not been calculated, average pressure or a change in pressure, temperature, wind speed, flow rates and any other calculated parameters [0036], The output of the model is an estimate of at least one sensor, measurement or other classification or qualification parameter [0007], estimated distribution at the output 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Trinh in view of Herzog to apply a kernel regression model to the latent features to generate a predicted value of physical output for performing a physical process on the piece of equipment for an effective prediction of its anomalies.

Trinh further discloses “and determining whether the piece of equipment is mis-operating based on the value of physical output” (generate predicted sensor values of the target sensor, determining differences between the predicted sensor values of the target sensor and the measured values of the target sensor, generating an anomaly score for the equipment based on the differences [0004], comparing the new histogram with the reference histogram, determining whether there is an anomaly in the operation of the equipment based on the comparison [0006], detecting anomaly using clustering in the latent space of an auto - encoder [0021, Fig. 11], degree of anomaly for sensors [0024, Fig. 14], predict whether one or pieces of equipment show signs of an anomaly [0033], performs anomaly detection and failure detections [0034]).

As per claim 2, Trinh and Herzog disclose claim 1 set forth above.
Herzog further disclose a pump as the piece of equipment (pump [0009, 0057]).

.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Trinh and Herzog in view of Anderson (US 20170364795 A1).
As per claim 3, Trinh and Herzog disclose claim 1 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is on the surface, subsurface, subsea, or any combination thereof”.

Anderson discloses an equipment being on the surface or the subsurface (surface equipment, a subsequent equipment failure either on the surface or down-hole [0026]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Anderson to apply the method to an equipment being on the surface or on subsurface for an effective prediction of its anomalies during its in-situ operation.

	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Trinh and Herzog in view of Clayton (US 20170206464 A1), hereinafter ‘Clayton’.
As per claim 4, Trinh and Herzog disclose claim 1 set forth above.



Clayton discloses measurements of time series data associated with temperature, pressure and attention level (time series data from a variety of sensors, temperature, pressure, attention level [0089, Fig. 18]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Clayton to apply the method to the times series history of measurements comprising pressures, level measurements and temperatures for an effective prediction of its anomalies during operation of piece of equipment.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Trinh and Herzog in view of Jacks (US 20180245434 A1), hereinafter ‘Jacks’.
As per claim 5, Trinh and Herzog disclose claim 1 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is a sand screen and the time series history of measurements comprises downhole measurements”.



Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Jacks to apply the method to a sand screen and its measurement data at the downhole for an effective prediction of its anomalies during operation of the sand screen.

As per claim 6, Trinh and Herzog disclose claim 1 set forth above.
Herzog further disclose a pump as the piece of equipment and its measurement data associate with flow rate (pump, flow rate [0057]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Herzog to apply the method to a pump as the piece of equipment and its associate flow rate for an effective prediction of its anomalies during its operation.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Trinh and Herzog in view of Dursun (US 20180025269 A1), hereinafter ‘Dursun’.
As per claim 7, Trinh and Herzog disclose claim 1 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is a pipe and the time series history of measurements comprises pressure and flow measurements”.

Dursun discloses a use of pipe and its measurement data associated with a pipe pressure (pipe, measure … pipe pressure [0022]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Dursun to apply the method to a pipe and its measurement data associated with a pressure for an effective prediction of its anomalies during its operation.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Trinh and Herzog in view of Willberg (US 20180010429 A1), hereinafter ‘Willberg’.
As per claim 8, Trinh and Herzog disclose claim 1 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is a separator, the time series history of measurements comprises pressure and level measurements, and determining whether the piece of equipment is mis-operating comprises detecting the presence or absence of slug flow”.

Willberg discloses a use of separator and its measurement data associated with a pressure and the determination of condition of slug flow (separator, detection … 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Willberg to apply the method to a separator and its measurement data associated with a pressure and determine whether the piece of equipment is mis-operating due to the presence of slug flow for an effective prediction of its anomalies during its operation.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Trinh and Herzog in view of Demuth (WO 2011010935 A1), hereinafter ‘Demuth’.
As per claim 9, Trinh and Herzog disclose claim 1 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is a fired heater in a refinery, the time series history of measurements comprises fuel flow, temperature, and fluid flow rate measurements, and determining whether the piece of equipment is mis-operating comprises detecting a level of coke build-up on tubes in the fired heater”.

Demuth discloses a use of a fired heater in a refinery and its measurement data associated with a temperature and coke build-up in the tube and monitoring the build-up of the coke layer inside the furnace tube (heaters … in … refinery plants [pg. 1 line 25], temperatures [pg. 1 line 28-33], optimal temperatures for the monitoring [pg. 5 line 9], 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Demuth to apply the method to a  fired heater in a refinery and its measurement data associated with a temperature and coke build-up to determine whether the piece of equipment is mis-operating due to a level of coke build-up on tubes in the fired heater for an effective prediction of its anomalies during its operation.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Trinh and Herzog in view of Modi (US 20190179271 A1), hereinafter ‘Modi’.
As per claim 10, Trinh and Herzog disclose claim 1 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is a distillation column and the time series history of measurements comprises temperatures and pressure differentials”.

Modi discloses a use of distillation column and its measurement data associated with temperatures (temperatures collected, distillation column [0013]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings 

As per claim 11, Trinh and Herzog disclose claim 1 set forth above.
The set forth combined prior art is silent regarding “performing a corrective action upon determination that the piece of equipment is mis-operating.

Clayton discloses corrective action should be taken when anomaly is detected (corrective action [0025, 0054], anomaly detection [0027])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Clayton to apply a corrective action upon determination that the piece of equipment is mis-operating for safety during operation of piece of equipment.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Trinh in view of Niculescu-Mizil (US 20190197236 A1), hereinafter ‘NM’.
As per claim 12, Trinh discloses the claim as follows.
	A computer-implemented method for identifying mis-operation of equipment, the method comprising: (approaches that can detect anomalies of the equipment [0033], computer-implemented method [claim 1])
implying historical measurement data, The data generated by a sensor 154 may be in any suitable format such as a time-series format [0041], receiving a set of sensor data generated from sensors associated with equipment [claim 1], server, program instructions [0035], computer program modules [0114])
Trinh further discloses “convolutional neural network” [0058] and “auto-encoder” [0021 and 0081], implying the use of “convolutional autoencoder”, but is silent regarding “utilizing a convolutional autoencoder to determine a pattern in the time series history of measurements; and determining whether the pattern is anomalous”.

NM discloses “utilizing a convolutional autoencoder to determine a pattern in the time series history of measurements” (deep neural - network models using stacks of convolutional blocks, Convolutional blocks typically include … a multi - kernel convolutional layer, a regularization layer … and a squashing function. Appropriate loss function maybe used to obtain an error measure of a reconstructed sample, implying determination of a pattern, Any type of optimization procedure can be used to train the autoencoder [0024], the autoencoder to learn the real structure of the data, equivalent to a pattern in the measurement data, parts of the input … while the autoencoder has to regenerate those target parts [0023]) and
	“determining whether the pattern is anomalous” (A method for detecting … anomalies includes predicting normal behavior … based on training data that includes only sensor data collected during normal behavior. The predicted normal behavior is 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Trinh in view of NM to utilize a convolutional autoencoder to determine a pattern in the time series history of measurements and to determine whether the pattern is anomalous for an effective prediction on anomalies of piece of equipment.

	Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Trinh and MN in view of Herzog.
As per claim 13, Trinh and NM disclose claim 12 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is a valve, a heat exchanger, a screen, a pump, a compressor, a pipe, a separator, a vessel, a tube, a column, or any combination thereof”.

Herzog disclose a pump as the piece of equipment (pump [0009, 0057]).

.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Trinh and NM in view of Anderson
As per claim 14, Trinh and NM disclose claim 12 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is on the surface, subsurface, subsea, or any combination thereof”.

Anderson discloses an equipment being on the surface or the subsurface (surface equipment, a subsequent equipment failure either on the surface or down-hole [0026]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Anderson to apply the method to an equipment being on the surface or on subsurface for an effective prediction of its anomalies during its in-situ operation.

	Claims 15 and 22 is rejected under 35 U.S.C. 103 as being unpatentable over Trinh and NM in view of Clayton.
As per claim 15, Trinh and NM disclose claim 12 set forth above.



Clayton discloses measurements of time series data associated with temperature, pressure and attention level (time series data from a variety of sensors, temperature, pressure, attention level [0089, Fig. 18]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Clayton to apply the method to the times series history of measurements comprising pressures, level measurements and temperatures for an effective prediction of its anomalies during operation of piece of equipment.

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Trinh and NM in view of Jacks.
As per claim 16, Trinh and NM disclose claim 12 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is a sand screen and the time series history of measurements comprises downhole measurements”.



Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Jacks to apply the method to a sand screen and its measurement data at the downhole for an effective prediction of its anomalies during operation of the sand screen.

As per claim 17, Trinh and NM disclose claim 12 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is a pump or a compressor and the time series history of measurements comprises pressure differentials, vibrations, flow rates, or any combination thereof”.

Herzog further disclose a pump as the piece of equipment and its measurement data associate with flow rate (pump, flow rate [0057]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Herzog to apply the method to a pump as the piece .

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Trinh and NM in view of Dursun.
As per claim 18, Trinh and Herzog disclose claim 12 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is a pipe and the time series history of measurements comprises pressure and flow measurements”.

Dursun discloses a use of pipe and its measurement data associated with a pipe pressure (pipe, measure … pipe pressure [0022]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Dursun to apply the method to a pipe and its measurement data associated with a pressure for an effective prediction of its anomalies during its operation.

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Trinh and NM in view of Willberg.
As per claim 19, Trinh and Herzog disclose claim 12 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is a separator, the time series history of measurements comprises pressure and level 

Willberg discloses a use of separator and its measurement data associated with a pressure and the determination of condition of slug flow (separator, detection … pressure change rates [0185], The presence of slug flow may indicate a condition that is damaging [0070]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Willberg to apply the method to a separator and its measurement data associated with a pressure and determine whether the piece of equipment is mis-operating due to the presence of slug flow for an effective prediction of its anomalies during its operation.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Trinh and NM in view of Demuth.
As per claim 20, Trinh and NM disclose claim 12 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is a fired heater in a refinery, the time series history of measurements comprises fuel flow, temperature, and fluid flow rate measurements, and determining whether the piece of equipment is mis-operating comprises detecting a level of coke build-up on tubes in the fired heater”.

Demuth discloses a use of a fired heater in a refinery and its measurement data associated with a temperature and coke build-up in the tube and monitoring the build-up of the coke layer inside the furnace tube (heaters … in … refinery plants [pg. 1 line 25], temperatures [pg. 1 line 28-33], optimal temperatures for the monitoring [pg. 5 line 9], monitoring the build-up of the coke layer on the interior of the furnace tube [pg. 3 line 17-18, 25-26], flow rate of coolant [pg. 9 line 5]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Demuth to apply the method to a  fired heater in a refinery and its measurement data associated with a temperature and coke build-up to determine whether the piece of equipment is mis-operating due to a level of coke build-up on tubes in the fired heater for an effective prediction of its anomalies during its operation.

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Trinh and NM in view of Modi.
As per claim 21, Trinh and NM disclose claim 12 set forth above.
The set forth combined prior art is silent regarding “the piece of equipment is a distillation column and the time series history of measurements comprises temperatures and pressure differentials”.



Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Modi to apply the method to a distillation column and its measurement data associated with temperatures for an effective prediction of its anomalies during its operation.

As per claim 22, Trinh and NM disclose claim 12 set forth above.
The set forth combined prior art is silent regarding “performing a corrective action upon determination that the piece of equipment is mis-operating.

Clayton discloses corrective action should be taken when anomaly is detected (corrective action [0025, 0054], anomaly detection [0027])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Clayton to apply a corrective action upon determination that the piece of equipment is mis-operating for safety during operation of piece of equipment.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/235,355 (reference application), hereinafter “Cheung ‘355” in view of Trinh. 
As per claim 1, Cheung ‘355 discloses the claim as follows:
US App No. 16/235,387 (Current Application)
US App No. 16/235,355 (Cheung ‘355)
Claim 1: A computer-implemented method for identifying mis-operation of equipment, the method comprising: 


   receiving a time series history of measurements from a piece of equipment at a data processing framework; 

   reducing dimensionality of the time series history of measurements with a convolutional autoencoder to obtain latent features for the piece of equipment; 

   applying a kernel regression model to the latent features to generate a predicted value of physical output for performing a physical process on the piece of equipment; and 

determining whether the piece of equipment is mis-operating based on the value of physical output.


A computer-implemented method for prioritizing candidate objects on which to perform a physical process, the method comprising: 

receiving a time series history of measurements from each of a plurality of candidate objects at a data processing framework; 

reducing dimensionality of the time series history of measurements with a convolutional autoencoder to obtain latent features for each of the plurality of candidate objects; 

applying a kernel regression model to the latent features to generate a predicted value of physical output for performing the physical process on each of the plurality of candidate objects; 

(silent)





However, Cheung ‘355 is silent regarding “identifying mis-operation of equipment”, “piece of equipment” instead of “candidate objects” and “determining whether the piece of equipment is mis-operating based on the value of physical output”.

Trinh discloses “identifying mis-operation of equipment” (approaches that can detect anomalies of the equipment [0033]), “piece of equipment” (a piece of equipment ‘or a component thereof [0049], associated with equipment [claim 1]) and “determining whether the piece of equipment is mis-operating based on the value of physical output” (generate predicted sensor values of the target sensor, determining differences between the predicted sensor values of the target sensor and the measured values of the target sensor, generating an anomaly score for the equipment based on the differences [0004], comparing the new histogram with the reference histogram, determining whether there is an anomaly in the operation of the equipment based on the comparison [0006], detecting anomaly using clustering in the latent space of an auto - encoder [0021, Fig. 11], degree of anomaly for sensors [0024, Fig. 14], predict whether one or pieces of equipment show signs of an anomaly [0033], performs anomaly detection and failure detections [0034])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings 

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Giering (US 20180129974 A1) discloses the use of a convolutional auto encoder (a deep auto encoder such as a convolutional auto encoder ‘CAE’ [0028]). 
	Kaufhold (US 20190080205 A1) also discloses a convolutional auto encoder (convolutional autoencoder [abs, 0007]).
	Lozano (US 20120143796 A1) discloses the use of regression model with multiple output for prediction and prioritization (multiple output of model, predictor features, ranking [abs]).
	Ambeck-Madsen (US 20200143183 A1) discloses the use of kernel regression on the features (kernel regression model, input feature vector [0073, 0110, claim 11]).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/Examiner, Art Unit 2865